Citation Nr: 1112745	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.   Entitlement to service connection for depressive disorder (claimed as mental health issues, learning disability and memory loss). 

2.  Entitlement to an increased disability rating for a deviated septum with vasomotor rhinitis, sinusitis, and sinus headaches, currently evaluated 30 percent disabling.

3.  Whether new and material evidence has been submitted to reopen an previously-denied service connection claim for a disability manifested by dizziness.

4.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to a service-connected deviated septum with vasomotor rhinitis, sinusitis, and sinus headaches.

5.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a disability of the right upper extremity (claimed as a right hand or wrist disorder).

9.  Entitlement to service connection for a disability of the left upper extremity (claimed as a left hand or wrist disorder).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1978 to February 1981.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of  May 2004 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Procedural history

In December 1993, the RO granted the Veteran's service-connection claim for a nasal condition; a noncompensable (zero percent) disability rating was assigned, effective March 9, 1993.  The RO subsequently increased this rating to 10 percent, also effective March 9, 1993 in a June 1994 rating decision.

In May 2003, the Veteran filed a claim for an increased disability rating greater than 10 percent for his service-connected nasal disability.  The RO denied this claim in the above-referenced May 2004 rating decision.  The Veteran disagreed with this decision and perfected an appeal as to that issue.  During the pendency of the appeal, the RO increased the Veteran's disability rating from 10 to 30 percent, effective May 7, 2003.  See the June 2005 Statement of the Case (SOC), page 8.  The Veteran has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

In April 2007, the RO denied the Veteran's service-connection claims for depressive disorder, a right knee condition, a right and left hand condition, a and a low back condition.  The RO also denied the Veteran's requests to reopen previously-denied service-connection claims for a left knee condition and for dizziness.  The Veteran disagreed with each of these decisions, and perfected an appeal as to each issue.

As will be discussed in more detail below, the Veteran has since withdrawn his appeals as to his depressive disorder claim, and it will be dismissed below. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Boston RO in November 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  



Clarification of issues on appeal

Although the Veteran's right and left upper extremity claims were previously identified and developed as service-connection claims for right and left hand conditions alone, based on his description of his symptoms and the information submitted, as well as the Veteran's recharacterization of the issue as one for a wrist condition at the November 2010 hearing, the Board finds that the Veteran's claims also reasonably encompass any diagnosed right and left upper extremity disabilities, which include cervical radiculopathy.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim].  As such, the Board is now expanding the Veteran's claim to include consideration of whether service connection is warranted for any right and left upper extremity disability, to include cervical radiculopathy.

Waiver considerations

The Board notes that the RO last adjudicated the Veteran's claims in a June 2009 Supplemental Statement of the Case (SSOC).  Since that time, the Veteran has submitted additional evidence and argument to VA that has not yet been initially reviewed by the agency of original jurisdiction (AOJ).  Crucially however, in a March 14, 2011 Memorandum, the Veteran's representive indicated that the Veteran waived review of this additional evidence by the AOJ, and requested that the Board take jurisdiction.  

The Veteran's left and right knee, left and right upper extremity, low back disability and dizziness claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the November 2010 hearing, the Veteran and his representative specifically indicated that the Veteran wished to withdraw his appeal for entitlement to service connection for a depressive disorder.  



CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for depressive disorder.            38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a disability rating greater than 30 percent for his service-connected nasal condition.  He also claims entitlement to service connection for a disability manifested by dizziness.  Implicit is this claim is the contention that new and material evidence has been submitted to reopen his previously-denied claim.

As noted above, the Board is remanding the remainder of the Veteran's claims.  They will be discussed in a common discussion in the REMAND section below.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or 
"immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

With respect to the Veteran's claims for higher initial disability ratings for service-connected right and left knee disabilities, as well as for his service-connected jaw disability, the Veteran has withdrawn these claims from appellate status, and they will be dismissed below.










Dismissal of depressive disorder claim

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).

Analysis

In this case, in a rating decision dated in April 2007, the RO denied the Veteran's service-connection claim for depressive disorder.  The Veteran thereafter perfected an appeal as to this determination.
As noted above however, the Veteran and his representative specifically requested to withdraw this appeal on the record at the November 2010 hearing.  See the November 2010 hearing transcript, page 2 [characterized as a "psychiatric disability"].  This request to withdraw was also made in writing in a November 4, 2010 Statement in Support of Claim.  

The Board therefore finds that the Veteran's and his representative's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected appeal.  See 38 C.F.R. § 20.204 (2010).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue.  The matter is dismissed.




ORDER

The appeal of entitlement to service connection for a depressive disorder is dismissed.


REMAND





Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


